Citation Nr: 1753810	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  10-04 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease, thoracolumbar spine (thoracolumbar spine disability).

2.  Entitlement to a separate compensable rating prior to February 2, 2012, and in excess of 10 percent thereafter, for service-connected right lower extremity radiculopathy associated with service-connected thoracolumbar spine disability.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected right elbow degenerative joint disease (right elbow disability).

4.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee degenerative joint disease (right knee disability).

5.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee degenerative joint disease (left knee disability).
6.  Entitlement to an initial rating in excess of 10 percent for service-connected right shoulder impingement syndrome (right shoulder disability).

7.  Entitlement to an initial rating in excess of 10 percent for service-connected left shoulder impingement syndrome (left shoulder disability).
 
8.  Entitlement to an initial rating in excess of 10 percent for service-connected right plantar fasciitis symptomatic with degenerative joint disease bilateral first metatarsophalangeal joint (right foot disability).

9.  Entitlement to an initial rating in excess of 10 percent for service-connected left plantar fasciitis symptomatic with degenerative joint disease bilateral first metatarsophalangeal joint (left foot disability).

10.  Entitlement to an initial compensable rating prior to February 2, 2012, and in excess of 10 percent thereafter, for service-connected gastroesophageal reflux disease (GERD).

11.  Entitlement to an initial compensable rating for a service-connected bilateral hearing loss disability.

12.  Entitlement to a total disability rating based on individuals unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), for accrued benefit purposes.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987, from August 1987 to September 1994, and from October 2006 to February 2009.  He passed away in May 2013, and the appellant has been substituted in this case as his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a December 2012 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's disability rating for his GERD to 20 percent disabling, effective February 2, 2012.  Nevertheless, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, this issue remains on appeal.

Furthermore, in the December 2012 rating decision, the AOJ assigned a separate 10 percent rating for right lower extremity radiculopathy, effective February 2, 2012.  As this decision stemmed from the Veteran's claim for a higher initial rating for his service-connected lumbar spine disability, the Board finds that this issue is part and parcel of his claim for a higher rating, and has listed such on the title page.

The appellant was sent a letter in September 2017 advising her of a discrepancy I the record concerning representation, and the letter provided her with all of her representation choices.  As the appellant has not submitted an updated VA Form 21-22 or 21-22a appointing a new representative, the Board now recognizes the appellant as proceeding pro se in this appeal.

Following the December 2012 Supplemental Statement of the Case, additional evidence was added to the record that has not been considered by the AOJ.  However, the evidence is not pertinent to the issue of entitlement to an initial compensable rating for hearing loss.  Therefore, there is no prejudice in the Board proceeding to the merits of that issue.  38 C.F.R. § 19.31(b) (2017).

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  In October 2010, the Veteran submitted a formal claim for a TDIU, stating that he could no longer work due to his service-connected orthopedic disabilities.  Therefore, the Board has jurisdiction over this issue as part and parcel of his claims for higher ratings for these disability, and has listed such on the title page.

The issue entitlement to an initial compensable rating for service-connected bilateral hearing loss is addressed in the decision below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's hearing loss was manifested, at its worst, by Level I hearing, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86(b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007),  the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, service connection for hearing was established in April 2009, at which time the AOJ assigned an initial noncompensable percent disability rating pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100, effective February 17, 2009, the day after the Veteran's discharge.

Pertinent evidence includes January 2009 and February 2012 VA examination reports, and the Veteran's lay statements.

In connection with his claim for service connection, the Veteran underwent a VA examination in January 2009.  He reported that his greatest difficulty was understanding conversation.  Audiometric testing revealed the following puretone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
10
10
25
50
LEFT
10
15
30
60

The puretone threshold average was 24 in the right ear and 29 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with moderate high frequency sensorineural hearing loss in the right ear, and mild to moderately-severe high frequency sensorineural hearing loss in the left ear.

These audiometry test results equate to Level I in the right ear and Level I in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing results in a noncompensable disability rating.  38 C.F.R. § 4.85.

In his November 2011 substantive appeal, the Veteran stated that his hearing loss caused him to miss 50 to 75 percent of conversations, and that he could only hearing people when facing them.  He also reported problems hearing normal conversation and consonants.
In February 2012, the Veteran underwent another VA examination.  Audiometric testing revealed the following puretone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
5
5
20
45
LEFT
10
5
5
30
The puretone threshold average was 24 in the right ear and 29 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Concerning the functional impairment caused by his hearing loss, the Veteran reported difficulty hearing speech from a distance.

These audiometry test results equate to Level I in the right ear and Level I in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing results in a noncompensable disability rating.  38 C.F.R. § 4.85.

The Board notes that Table VIA is not applicable because there is no indication that speech discrimination testing was inappropriate for the Veteran, and the audiometric results did not show the Veteran's threshold to be 55 decibels or more at each of the four specific frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

In summary, based on the VA audiological examination of record, the Board finds that the Veteran's hearing was no worse than Level I in the right ear and Level I in the left ear at any point during the appeal period.  Thus, an initial compensable rating for hearing loss is not warranted.

To the extent that the Veteran contended, or the appellant contends, that his hearing loss was more severe than evaluated, the Board observes that  he is competent to report symptoms such as difficulty understanding speech.  Nevertheless, neither the Veteran nor the appellant are competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which they are not shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hearing loss; however, the Board finds that his hearing acuity did not warranted a compensable rating at any time during the appeal.  Therefore, assigning any staged rating is not warranted.

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim for an initial compensable rating for hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial compensable rating for a bilateral hearing loss disability is denied.


REMAND

Following the issuance of the December 2012 Supplemental Statement of the Case, and prior to certification of this appeal to the Board in January 2017, new evidence pertinent to all issues remaining on appeal was added to the record that was not considered by the AOJ in a Supplemental Statement of the Case.  Specifically, this new evidence consists of VA treatment records dated within the last two years of the Veteran's life, uploaded in January 2017.  Review of the previously issues Statement of the Case and Supplemental Statement of the Case, as well as the claims file, does not show that these newly-uploaded treatment records noting complaints of ongoing pain symptomatology were of record and reviewed by the AOJ in the first instance prior to certification.

The appellate scheme set forth in 38 U.S.C. § 7104(a) (2012) contemplates that pertinent evidence will be first reviewed at the AOJ so as to not deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

When the AOJ receives evidence prior to certification to the Board that is relevant to a claim or claims properly before it that is not duplicative of evidence already discussed in the Statement of the Case or Supplemental Statement of the Case, it must prepare a Supplemental Statement of the Case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Accordingly, this matter must be remanded in order for the AOJ to consider the additional evidence received since the December 2012 Supplemental Statement of the Case.
 
Also, as noted in the Introduction, a claim of entitlement to a TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) has been raised by the record.  See Rice, supra.

The appellant has not been provided with notice requirements for a TDIU claim.  Therefore, on remand, the AOJ should send the appellant proper notice, afford her the opportunity to submit any additional evidence pertinent to this claim, and then adjudicate this matter in the first instance to avoid any prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).





Accordingly, the case is REMANDED for the following action:

1.  Send the appellant the proper notice that advises her about what is needed to substantiate entitlement to a TDIU.

2.  Give the appellant an opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file, to include any records pertinent to the Veteran's private medical treatment and/or employment.  The AOJ should then attempt to obtain those records if the appellant provides the appropriate authorization.

3.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated, including entitlement to a TDIU.  If the benefits sought on appeal are not granted, the appellant should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


